NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted March 18, 2016 *
                               Decided March 18, 2016

                                          Before

                       WILLIAM J. BAUER, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

No. 15-2796

BRENT JARVIS,                                  Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Southern District of Indiana,
                                               Indianapolis Division.
      v.
                                               No. 1:14-cv-00651-TWP-MJD
CAROLYN W. COLVIN,
Acting Commissioner of Social Security,        Tanya Walton Pratt,
      Defendant-Appellee.                      Judge.


                                      ORDER

       Brent Jarvis applied for Disability Insurance Benefits and Supplemental Security
Income, claiming to be disabled by diabetes, depression, and joint pain. An
administrative law judge denied benefits, concluding that these impairments, although
severe, do not prevent Jarvis from performing light work. In a thorough order the



      *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 15-2796                                                                         Page 2

district court upheld that decision as supported by substantial evidence. See 42 U.S.C.
§ 405(g).

         On appeal Jarvis does not challenge the district court’s conclusions or present a
legal argument; instead, he asserts that his health has not improved and that no
employer will hire him. Although we construe pro se filings liberally, Anderson v.
Hardman, 241 F.3d 544, 545 (7th Cir. 2001), we cannot find in Davis’s brief any challenge
to the district court’s decision. The brief contains only a request that we award benefits
ourselves but lacks any discussion of the district court’s analysis or the ALJ’s underlying
decision. Even pro se litigants must comply with Federal Rule of Appellate Procedure
28(a)(8), which requires that an appellate brief contain a cogent argument and reasons
supporting it, with citations to authority and relevant parts of the record. Although we
“are generally disposed toward providing a litigant the benefit of appellate review,”
Anderson, 241 F.3d at 545, we will not craft arguments or conduct legal research on behalf
of a litigant. Because Jarvis has not presented an argument, we are left with nothing to
review.

                                                                             DISMISSED.